Cooper, J.,
delivered the opinion of the court.
This is an action to recover the value of certain stock killed by the train of the appellant. On the trial the defendant placed upon the stand as a witness the engineer who had charge of the train by which the stock was killed, and by him proved that the equipments of the train were such as are usual and sufficient. On cross-examination he stated that the train was not supplied with air brakes and that by the use of such brakes a train could be more readily stopped than by those in use by the company.
The plaintiff asked and obtained from the court the following instruction : “Eailroad companies must have the best appliances for the management of their trains and locomotives and skilled employees, and if by reason of the lack of any of these they kill stock, they are liable for damages to the party inj ured.”
The instruction ought not to have been given. It is the duty of railroads to use reasonable care and caution to prevent injury to stock straying upon their tracks, and what is reasonable skill and care is determinable in some measure by the character of the agency used by them. But they do not owe it to the owners of stock to procure the best appliances regardless of cost for the management of their trains. Such a rule would necessitate the same equipment on all trains regardless of character, and on all roads regardless of their ability to buy the appliances. Bartley v. Ga. R. R. Co., 60 Ga. 182.

Judgment reversed.